Citation Nr: 1800597	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, claimed as misaligned back causing uneven pelvis and legs.

2.  Entitlement to service connection for dyspnea, claimed as fast breathing with the sensation of running out of breath.

3.  Entitlement to service connection for a respiratory disorder, claimed as difficulty breathing with shortness of breath and cough.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a heart disorder, claimed as irregular heartbeat.

7.  Entitlement to service connection for hypoglycemia.

8.  Entitlement to service connection for a neck disorder, claimed as pinched nerve in the neck and neck pain.

9.  Entitlement to service connection for right upper extremity numbness.

10.  Entitlement to service connection for left upper extremity numbness.

11.  Entitlement to service connection for insomnia.

12.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and dysthymic disorder.

13.  Entitlement to service connection for antisocial personality disorder.

14.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a disorder manifested by dizziness.

15.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for sleep walking.

16.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression.

17.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for schizoaffective disorder.

18.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

19.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for psychotic disorder.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1994 to December 1994.  Thereafter, he served with the U.S. Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Decatur, Georgia (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the appellant had active duty for training (ACDUTRA) in the Army from August 1994 through December 1994, and that he was then transferred to the U.S. Army National Guard of Georgia where he served until approximately 2000.  

Although some of the appellant's service treatment records have been obtained, it appears that many are missing, considering the length of the appellant's service with the National Guard.  Additionally, the appellant's service personnel records have not been associated with the claims file.

The Board acknowledges that the RO has made some effort to obtain the appellant's missing service and National Guard records.  Specifically, the RO requested the appellant's records from DPRIS, the National Personnel Records Center (NPRC), the appellant's National Guard unit, and the Adjutant General for the State of Georgia.  Unfortunately, none of the appellant's records were located.

The VA Adjudication Procedure Manual states that, when a service member has completed their service obligation in the Army Reserve or Army National Guard and that period of service ended between October 16, 1992 and December 31, 2013, the service member's records were forwarded to the Records Management Center (RMC) for storage.  See VA Adjudication Procedure Manual, M21-1, III.iii.2.B.2.e.  Review of the claims file does not reflect that the RO contacted the RMC to obtain the appellant's service treatment records or service personnel records.  Accordingly, the RO must contact the RMC and request copies of the appellant's service treatment records and service personnel records for his period of ACDUTRA as well as his subsequent service with the Army National Guard.

Additionally, the Veteran's claims file reflects that he is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records have not been obtained.  VA has a duty to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO must obtain all available SSA records.  

After obtaining any available service treatment records, service personnel records, and SSA records, the RO should determine whether VA examinations are warranted to determine the existence and etiology of any of the Veteran's claimed disabilities.

In this regard, it would be of great help to the VA if the Veteran attempt to obtain these records themselves. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake the necessary efforts to obtain complete service treatment records corresponding to the appellant's active duty in the U.S. Army from August 22, 1994 to December 9, 1994, as well as his subsequent period of active duty as a member of the Georgia Army National Guard.  These efforts should include contacting the RMC. 

All efforts to obtain such records should be documented in the claims folder.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.

2.  The RO must contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records relating to his award of SSA disability benefits.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, must be included in the claims file.  All records provided by SSA also must be included in the claims file.

If possible, the Veteran should submit these records themselves.
3.  The RO should undertake any additional development it determines to be warranted, including scheduling the Veteran for VA examinations to determine the existence and etiology of any of the claimed disorders, if warranted.

4.  Then, the RO should readjudicate the Veteran's claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




